Citation Nr: 1045707	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for skin cancer, to include 
as the result of herbicide exposure. 

5.  Entitlement to service connection for a growth on the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, 
inclusive of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Montgomery, Alabama, Regional Office (RO).  By a rating action in 
December 2005, the RO denied the Veteran's claim of entitlement 
to service connection for PTSD, service connection for hearing 
loss, and service connection for skin cancer.  Subsequently, in 
May 2009, the RO denied a claim for service connection for growth 
on the left foot.  The Veteran perfected a timely appeal to those 
decisions.  

On June 9, 2010, the Veteran appeared and testified at a hearing 
before the undersigned sitting at the RO.  A transcript of that 
hearing is of record.  

The appellate issue is herein expanded to include any and all 
psychiatric disorders, including but not limited to PTSD, such as 
the depressive and personality disorders shown by the record.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the 
claim identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and the information 
the claimant submits or VA obtains in support of the claim).  

The issues of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, service connection for 
bilateral hearing loss, service connection for skin cancer, and 
service connection for a growth on the left foot are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.304(f) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in February 2005, September 2005, and November 2005 from 
the RO to the Veteran, which were issued prior to the RO decision 
in December 2005.  Those letters informed the Veteran of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The Board finds 
that the content of the above-noted letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Veteran was afforded a VA examination.  The report 
reflects that the examiner solicited symptoms from the Veteran, 
examined the Veteran, and provided a diagnosis consistent with 
the record.  Therefore, the examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence.  Therefore, no useful purpose 
would be served in remanding these matters for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Factual background.

The record indicates that the Veteran served on active duty from 
July 1967 to July 1969.  His military personnel records indicate 
that he served in Vietnam from December 10, 1967 to December 11, 
1968; it is also reported that his military occupational 
specialty was cannoneer.  The Veteran's DD Form 214 reflects that 
he was awarded the Vietnam Service Medal with 4 Bronze Service 
Stars, the Republic of Vietnam Campaign Medal, and the National 
Defense Service Medal.  The service medical records, including 
the February 1966 enlistment examination and the May 1969 
separation examination, are completely silent with respect to any 
complaints or findings of PTSD.  On the occasion of the 
separation examination in May 1969, a psychiatric evaluation was 
normal.  

The Veteran's application for service connection for PTSD (VA 
Form 21-526), was received in December 2004.  In a statement in 
support of the claim, dated in February 2005, the Veteran 
indicated that he was in the Field Artillery while he was in 
Vietnam, and they were under constant rocket and mortar attacks.  
The Veteran indicated that they never knew when or where the 
rounds would come from and hit their base camp.  The Veteran 
reported that one round killed several members of his unit and he 
had to help remove the bodies.  The Veteran provided the name of 
one the individuals who was wounded in the attack.  

Of record are private treatment reports dated from January 1990 
through July 2001.  These records do not reflect any complaints 
or findings of PTSD.  

Operational-Report Lessons Learned submitted by the 1st Infantry 
division and the subordinate units were involved in numerous 
combat operations during the period that the Veteran was assigned 
to that division in Vietnam from December 1967 to December 1968.  

Of record is a certification memo from the JSRRC coordinator 
dated in October 2008.  It was noted that the Veteran's personnel 
records show that he served in Vietnam from December 20, 1967 to 
December 7, 1968; he served in the infantry division of the 8th 
Battalion of the 1st Artillery.  His military occupational 
specialty was cannoneer.  It was observed that the records show 
that he participated in Counter Offensive Phases III, IV, and V; 
he also participated in the Tet Offensive 1968 as well as an 
unnamed campaign.  It was further noted that, review of the 
official website for research of Vietnam Operations during the 
time of the Veteran's assignment to Vietnam shows that the 1st 
Infantry Division and subordinate units were involved in numerous 
operations against the enemy to include firing upon enemy 
positions with field artillery.  All operating locations within 
the division's area of responsibility reported receiving incoming 
enemy fire during this period.  The JSRRC PTSD coordinator stated 
that, based on this evidence, when the Veteran was assigned to 
this unit, he not only came under attack by enemy forces, he also 
performed duties as a cannoneer.  Therefore, based on the Court 
of Veterans Appeals decision that firing on the enemy by 
artillery is considered to be engaged in combat, the stressors 
are conceded for PTSD for this Veteran.  

The Veteran was afforded a VA examination in October 2008.  The 
Veteran reported having had combat experience while in Vietnam.  
The Veteran reported that 10 days after arriving in Vietnam, the 
second largest ammo dump blew up and his first sergeant and 
another person in the unit were killed.  The Veteran indicated 
that there was constant shelling.  The Veteran reported intrusive 
recollections, difficulty sleeping, hypervigilance, and 
exaggerated startled response.  The Veteran denied any suicidal 
ideation.  The Veteran indicated that he has had a couple of 
fights.  The Veteran indicated that he abused several drugs and 
alcohol within a few years after his return from Vietnam.  On 
examination, it was noted that the Veteran was neatly groomed and 
appropriately dressed.  He was described as restless.  He was 
cooperative, friendly and attentive.  His affect was normal and 
his mood was good.  Thought content was unremarkable.  He was 
fully oriented.  No delusions or hallucinations were noted.  The 
Veteran stated that his memory is getting bad.  The examiner 
noted that the Veteran served in combat in Vietnam and the 
credibility of his stressor has been confirmed by the military.  
However, the examiner concluded that the Veteran does not have 
PTSD.  



At his personal hearing in June 9, 2010, the Veteran described 
some stressful events that occurred during his period of active 
duty in Vietnam.  The Veteran reported being in Vietnam for only 
10 days when an ammo dump blew up killing his first sergeant and 
another guy.  The Veteran stated that while he has not been 
diagnosed with PTSD, he suffers from recurrent nightmares, 
flashbacks and outbursts of anger.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board recognizes that the Court of Appeals for Veterans Claims 
has held that the presence of a disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

After review of the record, the Board finds that service 
connection for PTSD is not warranted.  In this regard, the Board 
notes that a key element to establishing service connection is to 
show that the Veteran has the claimed disability.  This element 
may only be shown through evidence of a diagnosis.  See 38 C.F.R. 
§ 3.304.  The Court has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Though the Veteran 
complains that he suffers from PTSD, the Board has reviewed all 
medical records and there is no diagnosis of PTSD in accordance 
with DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).  As already noted, 
absent evidence of a current PTSD diagnosis, an award of service 
connection is not possible because there is no present disability 
to attribute to military service, even were the Board to assume 
that the Veteran experienced traumatic events in service.  
Neither the private treatment records nor the VA examination 
diagnosed PTSD.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).   

The only evidence in support of the Veteran's claim is his own 
contentions.  While the Veteran is considered competent to 
describe his symptoms, he is not competent to render or provide a 
current diagnosis.  See Barr, supra; see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  There is no indication that the Veteran possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, his 
statements regarding the claimed condition are insufficient to 
establish a current diagnosis of a disease or injury or a nexus 
to service.  The competent evidence establishes that the Veteran 
does not currently have PTSD.  Absent a current diagnosis, 
service connection is not warranted.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  





A.  S/C-Acquired psychiatric disorder.

The December 2005 rating decision on appeal denied service 
connection for PTSD because there is no evidence of PTSD having 
been competently diagnosed by any medical provider.  However, the 
record reflects that the Veteran has been diagnosed with other 
psychiatric disorders, including adjustment disorder with anxiety 
and depression.  Although not specifically claimed by the 
Veteran, the Board considers the other mental health diagnoses of 
record as raising the issue for entitlement to service connection 
for an acquired psychiatric disorder other than PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms and the other information of record).  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an opportunity 
to address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  The 
RO, which was obviously without the benefit of Clemons, 
denominated the claim as one for PTSD; and the Board finds that a 
claim for entitlement to service connection for an acquired 
psychiatric disorder other than PTSD must be addressed by the RO 
to ensure the Veteran every available safeguard of the notice 
requirements associated with bringing such a claim.  

The Board notes that a VA examination was conducted in 
conjunction with the Veteran's claim in October 2008.  At that 
time, the examiner reported the following diagnoses: adjustment 
disorder with anxiety and depression.  The examiner, however, did 
not opine whether any of these other diagnoses was related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  The Board finds that the claim must be 
remanded for a medical examination and an opinion as to whether 
any currently diagnosed mental health disability is related to 
service, including the corroborated in-service stressors.  

B.  Bilateral Hearing Loss Disability.

The Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d).  When 
medical evidence is not adequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c) (4) (i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

In the present case the veteran is seeking service connection for 
bilateral hearing loss.  At a VA examination of November 2008 the 
examiner opined that, based on the information of record, the 
Veteran's military noise exposure has not had an effect on his 
hearing loss.  However, she also stated that the record indicates 
significant noise history both during and post service; and, the 
Veteran was in combat.  Moreover, she opined that, based on 
significant noise history while in the service and being in 
combat, it was at least as likely as not that the Veteran's 
tinnitus was the result of his military service.  The examiner's 
opinion appears to contradict itself.  While she is stating that 
the Veteran has significant noise exposure in service and had an 
impairment of the organic system that started in service, she is 
concluding that his bilateral hearing loss is not related to 
service.  She reached that opinion based on the fact that the 
service medical records were negative for any findings of hearing 
loss; however, the absence of documented evidence of hearing loss 
in service does not preclude a claimant from establishing 
entitlement to service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Rather, service connection may 
nonetheless be granted when there is a post- service diagnosis of 
hearing loss, in addition to competent medical evidence 
establishing that this disability is causally related to military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  
See, too, Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Accordingly, a VA Audiological examination should be scheduled to 
confirm that the veteran presently has a bilateral hearing loss 
disability, and if present, to evaluate whether this disorder is 
causally related to claimed in-service acoustic trauma.  See 38 
U.S.C.A. § 5103A (d).  

C.  Skin cancer and growth on the left foot.

The Veteran essentially contends that his many skin conditions 
are all related to his period of active duty in Vietnam.  At his 
personal hearing in June 2010, the Veteran maintained that he had 
a wart removed from the top of his head more than 20 years ago.  
He subsequently had 3 polyps removed from his eyebrows; he was 
told that the polyps were squamous cell carcinoma.  The Veteran 
indicated that he recently had a growth removed from his left 
foot, and he was told that this is also squamous cell carcinoma.  
The Veteran argues that all of those skin problems developed as a 
result of his contact with Agent Orange while on the forward fire 
bases in Vietnam.  

The service treatment records (STRs) show that the Veteran was 
seen in January 1969 with complaints of a rash on his left arm 
and buttock for the past 4 months.  It was noted that it appeared 
to be tinea corporis.  

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim.  He has 
contended that he has skin cancer related to his service in 
Vietnam, including herbicide exposure.  His service records do 
indicate that he served in Vietnam from December 1967 to December 
1968.  As such, he served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed during 
such service to certain herbicide agents, including Agent Orange.  
In addition, his post-service medical records document various 
diagnoses of skin disorders, including seborrhea keratosis behind 
the right ear, and squamous cell carcinoma.  

Although skin cancer is not on the list of diseases that VA has 
associated with Agent Orange exposure, the regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, 
a presumption of service connection provided by law is not the 
sole method for showing causation in establishing a claim for 
service connection for disability due to herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not preclude 
direct service connection for other conditions based on exposure 
to Agent Orange).  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus, but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the above, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
any skin disorder to include squamous cell carcinoma found on 
examination.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC. 
for the following actions: 

1.  The RO/AMC should contact the Veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment for 
his psychiatric disorders, skin conditions, 
and bilateral hearing loss.  After the 
Veteran has signed the appropriate 
releases, those reports not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
determine the etiology of any currently 
present acquired psychiatric disorder.  
Upon examination and review of the entire 
claims folder, the examiner should identify 
all currently present acquired psychiatric 
disorders.  The examiner should also 
specifically state whether any acquired 
psychiatric disorder was present in 
service.  With respect to each psychiatric 
disorder identified, the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
identified psychiatric disorder is related 
to any injury, disease, or manifestation in 
service.  A complete rationale should be 
provided for any opinion expressed.  

3.  The RO should also arrange for the 
veteran to undergo VA Audiological 
examination.  The entire claims folder must 
be made available to the examiner to review 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  The examiner 
should render an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50% probability) that any 
current hearing loss had its onset during 
the veteran's military service, or is 
otherwise causally related to any incident 
thereof, to include noise exposure or other 
acoustic trauma.  He should explain the 
basis for his conclusion by citing to 
medical records, to specifically include 
service medical records, and other 
evidence.  The examiner should set forth 
all examination findings, together with the 
complete rationale for the conclusions 
reached.  

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin disorder that may be 
present.  The entire claims folder must be 
made available to the examiner to review in 
conjunction with the examination.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and lay 
statements.  It should be noted that the 
Veteran is presumed to have been exposed to 
certain herbicide agents, including Agent 
Orange, during his military service.  The 
examiner should identify all skin disorders 
found.  For each disorder identified, the 
examiner should state whether it is at 
least as likely as not that the disorder 
that is due to the Veteran's herbicide 
exposure in service, or is otherwise 
causally or etiologically related to his 
military service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished an 
SSOC, which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


